J-S31021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    CODY ALLEN NETHKEN                         :
                                               :
                      Appellant                :   No. 1211 WDA 2016

            Appeal from the Judgment of Sentence January 26, 2016
              In the Court of Common Pleas of Washington County
             Criminal Division at No(s): CP-63-CR-0002118-2014


BEFORE: PANELLA, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY DUBOW, J.:                                   FILED JUNE 9, 2017

        Appellant Cody Allen Nethken appeals from the Judgment of Sentence

imposed after a jury convicted him of Theft by Unlawful Taking and

Receiving Stolen Property.1 Appellant challenges the weight and sufficiency

of the evidence. We affirm.

        We glean the following salient facts from the certified record. Between

May and July 2014, Appellant and four other individuals, hired by Arthur

Spitznogle of All Seasons Builders, LLC. (“All Seasons”), worked on a

residential remodeling project at the home of Kenneth and Leisa Conklin in

Vestaburg, a town near the West Virginia/Pennsylvania border. Appellant’s

work involved removing and installing windows on the second floor of the

____________________________________________


1
    18 Pa.C.S. §3921(a) and 18 Pa.C.S. §3925(a), respectively.
J-S31021-17


home, and assisting in general carpentry work as needed inside and outside

the house.

       On July 18, 2014, after the crew had left for the day, Mr. Conklin was

preparing to spend the weekend shooting with his son when he noticed that

a .40 caliber Glock handgun and ammunition that he kept in the master

bedroom were missing. He also discovered that two other handguns, a .22

caliber Taurus and a .45 caliber Springfield, along with two holsters, three

magazines, ammunition, and approximately $300 in cash, were missing from

a duffle bag in his son’s bedroom.2              The Conklins called both the East

Bethlehem Police Department and Mr. Spitznogle to report the missing

items, and to request that the crew meet at the house the next day before

heading over to the police station for interviews.

       On July 19, 2014, when the crew arrived, Mr. Conklin privately told Mr.

Spitznogle that if the guns were returned, “this will all go away.” Trial Ct.

Op., dated 8/10/16, at 3, citing Notes of Testimony (“N.T.”). Mr. Spitznogle

relayed the message to the crew, but no one came forward to admit to

taking or receiving the firearms.         Police investigators then questioned the

crewmen individually at police headquarters. Appellant did not show up to

work after the July 19th police interview.

____________________________________________


2
  The duffle bag also contained, inter alia, a knife that was not stolen. DNA
and fingerprint analysis on the items that remained in the bag from which
the guns had been stolen was inconclusive.



                                           -2-
J-S31021-17


       The Conklins posted reward fliers around the area seeking information

about their guns.        They stopped in at the Granville Police Department,

located in the Morgantown, West Virginia area, and Officer Groves

discovered on the statewide database that Appellant had pawned two of the

three missing guns.

       On August 8, 2014, the Commonwealth charged Appellant with 16

offenses, including theft by unlawful taking and receiving stolen property.

Appellant waived his preliminary hearing, but at that proceeding told Chief

Pompe, without giving him any details, that he had purchased the guns from

William Wachner, the crew’s foreman.3

       A jury trial proceeded.           The Commonwealth presented evidence

showing that Appellant took the Taurus and Springfield handguns to two

pawn shops in West Virginia: he sold the Taurus handgun for $100 at WV

Jewelry and Loan, LLC, in Westover on June 30, 2014; and signed a pawn

contract with Cashland Pawn III in Morgantown for the Springfield handgun

on July 3, 2014. N.T., 10/21/15, at 359, 363, 370—71, 377, 381.

       Appellant testified that he did not steal the guns from the Conklin

house.    He stated that sometime between June 11, 2014, and June 15,

____________________________________________


3
  The Commonwealth also charged the crew’s foreman, William Wachner, in
connection with the thefts on August 27, 2014. Wachner continued to work
for All Seasons. The court dismissed the charges against Wachner at his
preliminary hearing on September 8, 2014, because Appellant did not
appear at the scheduled hearing time.



                                           -3-
J-S31021-17


2014, Wachner came to his house, and Appellant purchased the Springfield

and Taurus handguns from him, and then sold one and pawned the other to

pay his rent. Id. at 508-16, 547-48. He stated that he later retrieved the

Springfield handgun from the pawnshop.

      Mr. Spitznogle testified that in June 2014, he and Appellant had

installed windows in every room in the house, including the master bedroom

and the bedroom of the Conklins’ son. Id. at 319-20. He further testified

that “[t]here was a few times I’d show up, you know, because I wasn’t on

the site all the time. … I would pull in, and [Wachner] would be … hollering

for [Appellant] a couple times, and he’d be sitting down around back of the

house, resting, or sometimes he’d be in the bathroom[.] I thought he had a

bowel problem, you know.” Id. at 322-23. Mr. Spitznogle further testified

that on July 18, 2014, Appellant was working outside on the front siding with

Wachner, and Spitznogle had noticed that Appellant ran to the bathroom in

the house four to six times that day. He also stated that he saw Wachner

frequently calling for Appellant when he was supposed to be helping him on

the ground, but Appellant would not be there.       See id. at 320-26.    Mr.

Spitznogle also testified that he had told the police that “the only one I can

think of that would even consider doing something like this would be

[Appellant because] he was always gone.” Id. at 340. Mr. Spitznogle also

testified that Wachner only worked inside the house on the first floor and

was otherwise in the house only for lunch. Id. at 337.


                                    -4-
J-S31021-17


       Wachner testified, inter alia, that the crewmen would drive to his

house every morning and he would drive them all in his van to the job site.

N.T., 10/21/15, at 251-52. He further testified that he had never been to

Appellant’s home.       Id. at 253.     He stated that on July 18, 2014, he and

Appellant worked together on the Conklin’s front siding, with Wachner on the

ladder and Appellant on the ground cutting pieces to hand up to him.

Wachner stated that there were many times when he would call for

Appellant from the roof and Appellant would not be at his cutting post.

Wachner also testified that he had had nothing to do with the missing guns,

and    was    extremely     distraught     when   he   learned   about   Appellant’s

accusation.4 Id. at 275-76.

       Mr. Conklin testified regarding the discovery of the missing firearms

and his interactions with the Granville Police Department.               See N.T.,

10/20/15, at 103-07. He also testified that Appellant began working on the

remodeling job with All Seasons in May and had helped install the windows

in the bedrooms.        Id. at 68, 125-29.        He stated that Appellant would

frequently ask to use the bathroom upstairs, while the other crew members

were outside after lunch on a break, and he had observed others frequently

being unable to locate Appellant for assistance. Mr. Conklin also stated that

____________________________________________


4
 Wachner also testified that, contrary to Appellant’s accusation, he had not
needed money for any medications and if he had, he would have asked his
mother because she is a millionaire.



                                           -5-
J-S31021-17


the box from which the ammunition had been stolen was normally kept in

his son’s room, but he found the empty box misplaced on a shelf in the

furnace room located in the basement.

     Mrs. Conklin testified that she would see Appellant in areas around the

house where he was not needed.      She encountered him once in her son’s

room when he was not working in there, and once in the furnace room in the

basement of her house where there was no work to be done. Id. at 169-71.

She also testified that the crewmen generally went to the bathroom behind

the shed, while Appellant frequently used the only house bathroom which

was upstairs. She further testified that on July 18, 2014, she heard other

workers frequently calling out for Appellant because he was not where he

was supposed to be.   Id. at 171.    She also stated that Appellant always

wore cargo shorts that could easily conceal handguns, which she knew

because her son wore similar shorts and had demonstrated how easily one

could hide handguns and other items in the pockets. Id. at 173-74.

     Chief Mark Pompe of the East Bethlehem Township police department

testified regarding his interviews of the members of the All Seasons’ crew

conducted on July 19, 2014. He stated that when he asked Appellant about

the guns, Appellant said he did not know anything about them. Chief Pompe

also testified that after he learned that Appellant had pawned two of the

guns in West Virginia, he arrested Appellant on August 8, 2014. He stated

that on August 25, 2014, after Appellant waived his right to a preliminary


                                    -6-
J-S31021-17


hearing, Appellant told him, in the presence of his lawyer, that he had

bought the guns from Wachner for $250, but would not provide any further

details, such as when, where and why. Id. at 412. Chief Pompe stated that

Appellant told him that the Springfield handgun was hidden in a cooler in a

shed located on his mother’s property, but Appellant did not tell Chief Pompe

anything about the location of the Taurus handgun.            Id. at 415.   Chief

Pompe also testified that even though he had arrested Wachner and charged

him based solely on Appellant’s accusation, he never actually believed that

Wachner had committed the crimes. Id. at 419.

      The jury found Appellant guilty of two counts each of Theft by Unlawful

Taking and Receiving Stolen Property.       The court sentenced him to an

aggregate of 12 to 24 months’ incarceration, and later amended the

sentence to add restitution.

      After the denial of post-sentence motions, Appellant appealed.         The

trial court did not order Appellant to file a Pa.R.A.P. 1925(b) statement. The

trial court submitted its August 10, 2016 Opinion denying Appellant’s post-

sentence motion as its Rule 1925(a) Opinion.

      Appellant raises the following issues for our review:

            1. Did the trial court err, as a matter of law, by denying
               [Appellant’s] Motion for Judgment of Acquittal when the
               evidence presented at trial was insufficient to prove the
               Defendant committed the alleged crimes beyond a
               reasonable doubt?

            2. Did the trial court err, as a matter of law, by denying
               [Appellant’s] Motion for a New Trial when the weight o

                                     -7-
J-S31021-17


                 the evidence presented at trial did not support the
                 alleged crimes of the Defendant?

Appellant’s Brief at 7.5

       Appellant first challenges the sufficiency of the evidence, which we

review pursuant to the following standard:

       The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying the above test, we
       may not weigh the evidence and substitute our judgment for the
       fact-finder. In addition, we note that the facts and circumstances
       established by the Commonwealth need not preclude every
       possibility of innocence. Any doubts regarding a defendant's guilt
       may be resolved by the fact-finder unless the evidence is so
       weak and inconclusive that as a matter of law no probability of
       fact may be drawn from the combined circumstances. The
       Commonwealth may sustain its burden of proving every
       element of the crime beyond a reasonable doubt by means
       of wholly circumstantial evidence. Moreover, in applying the
       above test, the entire record must be evaluated and all evidence
       actually received must be considered. Finally, the trier of fact
       while passing upon the credibility of witnesses and the weight of
       the evidence produced, is free to believe all, part[,] or none of
       the evidence.

Commonwealth v. Baker, 72 A.3d 652, 657–58 (Pa. Super. 2013) (citation

omitted) (emphasis added).

       A person is guilty of Theft by Unlawful Taking “if he unlawfully takes,

or exercises unlawful control over, movable property of another with intent

to deprive him thereof.”        18 Pa.C.S. § 3921(a).   The crime of Receiving
____________________________________________


5
  We note with disapproval that, despite having been granted two extensions
of time to file an appellee’s brief, the Commonwealth failed to do so.



                                           -8-
J-S31021-17


Stolen Property occurs when a person “intentionally receives, retains, or

disposes of movable property of another knowing that it has been stolen.”

18 Pa.C.S. § 3925(a).       “Receiving” is defined as “acquiring possession,

control or title[.]” 18 Pa.C.S. §3925(b).

      In order to establish the mens rea element of the crime of
      receiving stolen property, the Commonwealth must prove that
      the accused possessed property with ‘guilty knowledge,’ i.e.,
      knowing that it has been stolen or believing that it has probably
      been stolen.

      The    necessary   knowledge    may     be    demonstrated        by
      circumstantial evidence, and an inference of guilty knowledge
      may be drawn from unexplained possession of recently stolen
      goods.    Whether possession is recent and whether it is
      unexplained are normally questions of fact for the trier of fact.

      Other circumstances involved in any given case may also be
      considered by the trier of fact in determining if the inference of
      guilty knowledge may properly be drawn from the unexplained
      possession.      Amongst such circumstances are the accused’s
      conduct at arrest and his conduct while in possession of the
      goods, as well as the accused’s relationship, if any, with the
      victim of the theft. Once the inference is properly drawn by the
      trier of fact . . ., an appellate court may not reverse unless, after
      considering the evidence, it believes a juror or judge, acting in a
      reasonable and rational manner, could not have been convinced
      beyond a reasonable doubt.

Commonwealth v. Newton, 994 A.2d 1127, 1131-33 (Pa. Super. 2010)

(citation omitted).

      Appellant asserts that the Commonwealth “failed to prove beyond a

reasonable doubt that [Appellant] was the one to ‘take’ the firearms from

the Conklin’s residence.”     Appellant’s Brief at 13.    He claims that “the

testimony at trial . . . centered almost exclusively on the events of July 18,


                                      -9-
J-S31021-17


2014[.] However, the guns were both removed from [the Conklins’] house

prior to this date as evidenced by the pawn records submitted by the

Commonwealth” showing transactions of June 30, 2014, and July 3, 2014.

Id. at 13-14. Appellant also states that the testimony established that other

workers on the premises had the same access as Appellant to the stolen

items, but “there [was] virtually no testimony in regards to the whereabouts

of the other individuals working at the Conklin’s,” and “the Commonwealth

did not present any testimony on when the Taurus revolver and Springfield

pistol were taken from the Conklin’s house” Id. at 15.

      Appellant’s argument essentially relies on evidence that was not

presented at trial to support his claim of insufficiency. Our review, however,

focuses on the evidence that was admitted at trial, and “the facts and

circumstances established by the Commonwealth need not preclude every

possibility of innocence.” Baker, supra at 658.

      As noted in detail above, the evidence that was presented to the jury

showed that Appellant worked in the Conklins’ house doing various building

jobs between May and July 2014; he had access to many parts of the house;

he was found numerous times throughout his employment period alone in

areas of the house in which he had no business being; he wore the same

cargo shorts with large pockets to work each day; he failed to tell Chief

Pompe at his interview on July 19, 2014 that he had pawned/sold the guns

and, in fact, said he knew nothing about the guns; and he failed to show up


                                    - 10 -
J-S31021-17


for work or even call Mr. Spitznogle after the July 19th interview at the

police station. Further, it was only at the courthouse when he waived his

preliminary hearing that Appellant changed his story and implicated Wachner

as being the one who had taken the guns.

     Appellant analogizes this case to Commonwealth v. Stores, 463
A.2d 1108 (Pa. Super. 1983), where this Court reversed a judgment of

sentence after concluding that the inferences the jury drew were not

reasonable where the only solid evidence presented by the Commonwealth

to support its charge of Theft by Unlawful Taking was the presence of

Appellant along with others in the jewelry shop on the day the jewelry

disappeared. The instant case is distinguishable from Stores.

     Here, there was extensive testimony from the victims and others not

only about Appellant’s presence in the house, but also specifically about

Appellant’s presence in areas of the house alone where he was not needed

several times over the course of two months.        In addition, there was

evidence that Appellant consistently wore cargo pants with pockets big

enough to hide handguns and other items; failed to show up to work after

the police questioned him; failed to tell Chief Pompe about his pawning the

guns in June and early July until after the officer received documents

showing the transactions; and failed to provide detailed information to Chief

Pompe to support his accusation that Wachner had sold him the guns.

Moreover, the Commonwealth presented receipts and testimony from the


                                   - 11 -
J-S31021-17


pawnshops containing Appellant’s name as the seller/pawner. Thus, unlike

Stores, there was plenty of other compelling circumstantial evidence

besides Appellant’s mere presence in the house from which the jury could

reasonably infer that Appellant had taken the guns.

      With respect to the convictions for Receiving Stolen Property,

Appellant argues that the Commonwealth did not meet its burden of proving

beyond a reasonable doubt that Appellant knew the guns were stolen

because Chief Pompe “did not provide any specifics to the individual

suspects when conducting his interviews on July 19, 2014.” Appellant’s Brief

at 16.    Appellant fails to acknowledge his conduct at his initial police

interview, his failure to show up for work after his initial police interview, the

circumstances of his subsequent arrest, his conduct while in possession of

the goods, and his relationship to the victims of the theft.          All of this

evidence demonstrated Appellant’s “guilty knowledge” and the jury properly

considered it in determining whether the Commonwealth proved the

requisite mens rea to support a conviction. See Newton, supra at 1131.

      Our evaluation of the entire certified record confirms that the evidence

is not “so weak and inconclusive that as a matter of law no probability of fact

may be drawn from the combined circumstances.” Baker, supra. Viewing

all the evidence admitted at trial in the light most favorable to the

Commonwealth, there was sufficient evidence to enable the fact-finder to




                                      - 12 -
J-S31021-17


find every element of the crimes beyond a reasonable doubt. Accordingly,

Appellant’s sufficiency challenge fails.

      Appellant next purports to challenge the weight of the evidence. He

avers that because his fingerprints are in a database from a prior conviction,

the jury should have given more weight to Chief Pompe’s testimony that “he

couldn’t get a hit on the print he retrieved from the knife” that was located

in the bag from which the stolen items had been taken. Appellant’s Brief at

17.   He summarily concludes that the “conclusions reached by the jury,

when viewed in total, shocks [sic] the conscience as the verdict is not wholly

consistent with the evidence.” Id.

      Our standard of review for a challenge to the weight of the evidence is

well settled. The finder of fact is the exclusive judge of the weight of the

evidence and the fact finder is free to believe all, part, or none of the

evidence presented and determines the credibility of the witnesses.       See

Commonwealth v. Champney, 832 A.2d 403, 408 (Pa. 2003).                 As an

appellate court, we cannot substitute our judgment for that of the finder of

fact. See id. Therefore, we will reverse a jury's verdict and grant a new

trial only where the verdict is “so contrary to the evidence as to shock one's

sense of justice.” See Commonwealth v. Passmore, 857 A.2d 697, 708

(Pa. Super. 2004).

      A verdict is said to be contrary to the evidence such that it shocks

one's sense of justice when “the figure of Justice totters on her pedestal,” or


                                      - 13 -
J-S31021-17


when “the jury's verdict, at the time of its rendition, causes the trial judge to

lose his breath, temporarily, and causes him to almost fall from the bench,

then it is truly shocking to the judicial conscience.”     Commonwealth v.

Davidson, 860 A.2d 575, 581 (Pa. Super. 2004) (citation omitted).

      Furthermore,

      where the trial court has ruled on the weight claim below, an
      appellate court's role is not to consider the underlying question
      of whether the verdict is against the weight of the evidence.
      Rather, appellate review is limited to whether the trial court
      palpably abused its discretion in ruling on the weight claim.

Champney, 832 A.2d at 408 (citation omitted).

      “A motion for a new trial on the grounds that the verdict is contrary to

the weight of the evidence, concedes that there is sufficient evidence to

sustain the verdict.” Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa.

2000) (citation omitted).

      Thus, the trial court is under no obligation to view the evidence
      in the light most favorable to the verdict winner. An allegation
      that the verdict is against the weight of the evidence is
      addressed to the discretion of the trial court. A new trial should
      not be granted because of a mere conflict in the testimony or
      because the judge on the same facts would have arrived at a
      different conclusion. A trial judge must do more than reassess
      the credibility of the witnesses and allege that he would not have
      assented to the verdict if he were a juror. Trial judges, in
      reviewing a claim that the verdict is against the weight of the
      evidence do not sit as the thirteenth juror. Rather, the role of
      the trial judge is to determine that notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.

Id. (internal citations, footnote, and quotation marks omitted).




                                     - 14 -
J-S31021-17


      Here, the trial court denied Appellant’s post-sentence motion, thereby

ruling on the weight of the evidence claim.      With respect to Appellant’s

narrow argument regarding the fingerprint evidence, the trial court

observed:

      The [c]ourt is unable to follow the Defendant’s logic. Deductive
      reasoning does not conclude that the Defendant would only have
      stolen the handguns if there were a matching fingerprint on the
      knife. First, the Defendant may not have even seen or found the
      knife. Even if he had, the Defendant may not have been
      interested in owning or pawning the knife. The Defendant
      testified that he liked guns and that he had 13 in his collection.
      Transcript of Proceedings, Volume II, at p. 514. There was no
      such testimony regarding knives. Based upon this and the
      analysis above, this [c]ourt cannot conclude that the jury’s
      verdict would shock the conscious.

Trial Ct. Op., at 8.

      Bearing in mind our standard of review when evaluating a weight of

the evidence claim, we find no palpable abuse of discretion in the trial

court's denial of Appellant’s motion.   Further, we conclude that the jury’s

verdict does not “shock the conscience of the court.”      Appellant’s weight

challenge, thus, fails.

      Judgment of Sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/9/2017


                                    - 15 -
J-S31021-17




              - 16 -